EXHIBIT 10(ii)(d)

BANK OF NORTH CAROLINA

AMENDED SALARY CONTINUATION AGREEMENT

This AMENDED SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into as
of this day of                     , 2007, by and between Bank of North
Carolina, a North Carolina-chartered commercial bank (the “Bank”), and Ralph N.
Strayhorn III, Executive Vice President and Chief Administrative Officer (the
“Executive”).

WHEREAS, recognizing the Executive’s substantial contribution to the Bank’s
success and intending to encourage the Executive to remain an employee, the Bank
entered into a Salary Continuation Agreement dated as of July 21, 2006 with the
Executive, promising specified benefits to the Executive after retirement
payable from the Bank’s general assets,

WHEREAS, the Bank and the Executive intend that this Agreement shall amend and
restate in its entirety the July 21, 2006 Salary Continuation Agreement,

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned, and

WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

ARTICLE 1

DEFINITIONS

1.1 “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Accounting Principles
Board Opinion No. 12, as amended by Statement of Financial Accounting Standards
No. 106, and the calculation method and discount rate specified hereinafter. The
Accrual Balance shall be calculated such that when it is credited with interest
each month the Accrual Balance at Normal Retirement Age equals the present value
of the normal retirement benefits. The discount rate means the rate used by the
Plan Administrator for determining the Accrual Balance. In its sole discretion
the Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP and applicable regulatory guidance.

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined according to Article 4.

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.4 “Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –



--------------------------------------------------------------------------------

(a) Change in ownership: a change in ownership of BNC Bancorp, a North Carolina
corporation of which the Bank is a wholly owned subsidiary, occurs on the date
any one person or group accumulates ownership of BNC Bancorp stock constituting
more than 50% of the total fair market value or total voting power of BNC
Bancorp’s stock,

(b) Change in effective control: (x) any one person, or more than one person
acting as a group, acquires within a 12-month period ownership of BNC Bancorp
stock possessing 30% or more of the total voting power of BNC Bancorp stock, or
(y) a majority of BNC Bancorp’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of BNC Bancorp’s board of directors, or

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of BNC Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from BNC Bancorp assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of BNC Bancorp’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of BNC Bancorp’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.

1.5 “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued by the Department of the
Treasury under the Internal Revenue Code of 1986, as amended.

1.6 “Disability” means, because of a medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least 12 months, (x) the Executive is unable
to engage in any substantial gainful activity, or (y) the Executive is receiving
income replacement benefits for a period of at least three months under an
accident and health plan of the employer. Medical determination of disability
may be made either by the Social Security Administration or by the provider of
an accident or health plan covering employees of the Bank. Upon request of the
Plan Administrator, the Executive must submit proof to the Plan Administrator of
the Social Security Administration’s or provider’s determination.

1.7 “Early Termination” means Separation from Service before Normal Retirement
Age for reasons other than death, Disability, or Termination for Cause.

1.8 “Effective Date” means July 21, 2006.

1.9 “Intentional,” for purposes of this Agreement, no act or failure to act on
the Executive’s part shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
Bank’s best interests.

1.10 “Normal Retirement Age” means the Executive’s 65th birthday.

1.11 “Plan Administrator” or “Administrator” means the plan administrator
described in Article 7.

1.12 “Plan Year” means a twelve-month period commencing on January 1 and ending
on the last day of December of each year. The initial Plan Year shall commence
on the Effective Date.

1.13 “Separation from Service” means the Executive’s service as an executive and
independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, terminates for any reason, other than because of a
leave of absence approved by the Bank or the Executive’s death. For purposes of
this Agreement, if there is a dispute about the employment status of the
Executive or the date of the Executive’s Separation from Service, the Bank shall
have the sole and absolute right to decide the dispute unless a Change in
Control shall have occurred.

 

2



--------------------------------------------------------------------------------

1.14 “Termination with Cause” and “Cause” shall have the same meaning specified
in any effective severance or employment agreement existing on the date hereof
or hereafter entered into between the Executive and the Bank or BNC Bancorp. If
the Executive is not a party to a severance or employment agreement containing a
definition of termination with cause, Termination with Cause means the Bank
terminates the Executive’s employment because of –

(a) the Executive’s gross negligence or gross neglect of duties or intentional
and material failure to perform stated duties after written notice thereof, or

(b) disloyalty or dishonesty by the Executive in the performance of duties, or a
breach of the Executive’s fiduciary duties for personal profit, in any case
whether in the Executive’s capacity as a director or officer, or

(c) intentional wrongful damage by the Executive to the business or property of
the Bank or its affiliates, including without limitation the reputation of the
Bank, which in the judgement of the Bank causes material harm to the Bank or
affiliates, or

(d) a willful violation by the Executive of any applicable law or significant
policy of the Bank or an affiliate that, in the Bank’s judgement, results in an
adverse effect on the Bank or the affiliate, regardless of whether the violation
leads to criminal prosecution or conviction. For purposes of this Agreement,
applicable laws include any statute, rule, regulatory order, statement of
policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank, or

(e) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees, or

(f) the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or

(g) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

ARTICLE 2

LIFETIME BENEFITS

2.1 Normal Retirement. Unless Separation from Service occurs before Normal
Retirement Age or unless the benefit shall have been paid under section 2.4
after a Change in Control, when the Executive attains Normal Retirement Age the
Bank shall pay to the Executive the benefit described in this section 2.1
instead of any other benefit under this Agreement. If the Executive’s Separation
from Service thereafter is a Termination with Cause or if this Agreement
terminates under Article 5, no further benefits shall be paid.

2.1.1 Amount of benefit. The annual benefit under this section 2.1 is $110,000.

2.1.2 Payment of benefit. Beginning with the month immediately after the month
in which the Executive attains Normal Retirement Age, the Bank shall pay the
annual benefit to the Executive in equal monthly installments on the first day
of each month. The annual benefit shall be paid to the Executive for the
Executive’s lifetime.

 

3



--------------------------------------------------------------------------------

2.2 Early Termination. Unless the benefit shall have been paid under section 2.4
after a Change in Control, after Early Termination the Bank shall pay to the
Executive the benefit described in this section 2.2 instead of any other benefit
under this Agreement.

2.2.1 Amount of benefit. Subject to section 2.2.3, the annual benefit under this
section 2.2 is calculated as the amount that fully amortizes the vested Accrual
Balance existing at the end of the month immediately before the month in which
Separation from Service occurs, amortizing that vested Accrual Balance over the
period beginning with the Executive’s Normal Retirement Age and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

2.2.2 Payment of benefit. Subject to section 2.2.3, beginning with the later of
(x) the seventh month after the month in which the Executive’s Separation from
Service occurs or (y) the month immediately after the month in which the
Executive attains Normal Retirement Age, the Bank shall pay the annual benefit
to the Executive in equal monthly installments on the first day of each month.
The benefit shall be paid to the Executive for the Executive’s lifetime.

2.2.3 Lump-sum payment if the vested Accrual Balance is $150,000 or less. If the
vested Accrual Balance on the date of the Executive’s Separation from Service is
$150,000 or less, the benefit under this section 2.2 shall consist of the vested
Accrual Balance, which shall be paid by the Bank in a single lump sum on the
first day of the seventh month after the month in which the Executive’s
Separation from Service occurs.

2.2.4 Vesting. The Executive shall be considered 40% vested in the Early
Termination benefit on the Effective Date. If the Executive remains in the
full-time employment of the Bank, the Executive shall be considered 60% vested
on the first anniversary of the Effective Date, 80% vested on the second
anniversary, and 100% vested on the third anniversary.

2.3 Disability. Unless the benefit shall have been paid under section 2.4 after
a Change in Control, for Separation from Service because of Disability before
Normal Retirement Age the Bank shall pay to the Executive the benefit described
in this section 2.3 instead of any other benefit under this Agreement.

2.3.1 Amount of benefit. Subject to section 2.3.3, the annual benefit under this
section 2.3 is calculated as the amount that fully amortizes the Accrual Balance
existing at the end of the month immediately before the month in which
Separation from Service occurs, amortizing the Accrual Balance over the period
beginning with the Executive’s Normal Retirement Age and taking into account
interest at the discount rate or rates established by the Plan Administrator.

2.3.2 Payment of benefit. Subject to section 2.3.3, beginning with the later of
(x) the seventh month after the month in which the Executive’s Separation from
Service occurs, or (y) the month immediately after the month in which the
Executive attains Normal Retirement Age, the Bank shall pay the annual benefit
to the Executive in equal monthly installments on the first day of each month.
The benefit shall be paid to the Executive for the Executive’s lifetime.

2.3.3 Lump-sum payment if the Accrual Balance is $150,000 or less. If the
Accrual Balance on the date of the Executive’s Separation from Service is
$150,000 or less, the benefit under this section 2.3 shall consist of the
Accrual Balance, which shall be paid by the Bank in a single lump sum on the
first day of the seventh month after the month in which the Executive’s
Separation from Service occurs.

 

4



--------------------------------------------------------------------------------

2.4 Change in Control. If a Change in Control occurs both before Normal
Retirement Age and before Separation from Service, the Bank shall pay to the
Executive the benefit described in this section 2.4 instead of any other benefit
under this Agreement.

2.4.1 Amount of benefit. The benefit under this section 2.4 is the greater of
(x) the vested Accrual Balance when the Change in Control occurs or
(y) $600,000, in either case without discount for the time value of money.

2.4.2 Payment of benefit. The Bank shall pay the benefit under this section 2.4
to the Executive in a single lump sum within three days after the Change in
Control. If the Executive receives the benefit under this section 2.4 because of
the occurrence of a Change in Control, the Executive shall not be entitled to
claim additional benefits under section 2.4 if an additional Change in Control
occurs thereafter.

2.4.3 Preservation of Change-in-Control benefit if the Executive is preemptively
terminated without Cause. If the Executive is involuntarily terminated without
Cause after a Change in Control is announced but before the Change in Control
occurs, the Executive shall be entitled to the benefit under this section 2.4
instead of any other benefit under this Agreement and shall be deemed to have
been terminated after the Change in Control occurred. The Bank shall pay the
Change-in-Control benefit to the Executive in a single lump sum within three
days after the Executive’s Separation from Service; provided, however, that if
payment is required by Code section 409A to be delayed the Change-in-Control
benefit shall be paid on the first day of the seventh month after the month in
which the Executive’s Separation from Service occurs, with interest. A Change in
Control shall be considered to have been announced on the date a press release
is issued concerning the Change in Control, on the date a Form 8-K Current
Report is filed with the Securities and Exchange Commission to report the Change
in Control event, on the date an annual or quarterly report or proxy statement
is filed with the Securities and Exchange Commission disclosing the Change in
Control event, or on the date when information concerning the Change in Control
is publicly disseminated in any other manner, whichever first occurs.

2.5 Change-in-Control Payout of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive at the Time of a
Change in Control. (a) If when a Change in Control occurs the Executive is
receiving the Normal Retirement Age benefit under section 2.1, the Bank shall
pay the remaining salary continuation benefits to the Executive in a single lump
sum within three days after the Change in Control. The lump-sum payment due to
the Executive as a result of a Change in Control shall be an amount equal to the
Accrual Balance when the Change in Control occurs.

(b) If when a Change in Control occurs the Executive is receiving or is entitled
at Normal Retirement Age to receive the benefit under section 2.2, the Bank
shall pay the remaining salary continuation benefits to the Executive in a
single lump sum within three days after the later of (x) the date of the Change
in Control or (y) the first day of the seventh month after the month in which
the Executive’s Separation from Service occurs. The lump-sum payment due to the
Executive as a result of a Change in Control shall be an amount equal to the
vested Accrual Balance when the Change in Control occurs.

(c) If when a Change in Control occurs the Executive is receiving or is entitled
at Normal Retirement Age to receive the benefit under section 2.3, the Bank
shall pay the remaining salary continuation benefits to the Executive in a
single lump sum within three days after the later of (x) the date of the Change
in Control or (y) the first day of the seventh month after the month in which
the Executive’s Separation from Service occurs. The lump-sum payment due to the
Executive as a result of a Change in Control shall be an amount equal to the
Accrual Balance when the Change in Control occurs.

2.6 Contradiction Between the Agreement and Schedule A. If there is a
contradiction between this Agreement and Schedule A attached hereto concerning
the amount of a particular benefit due the Executive under sections 2.1, 2.2,
2.3, or 2.4 hereof, the amount of the benefit determined under this Agreement
shall control.

 

5



--------------------------------------------------------------------------------

2.7 Savings Clause Relating to Compliance with Code Section 409A. Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.

2.8 One Benefit Only. Despite anything in this Agreement to the contrary, the
Executive and Beneficiary are entitled to one benefit only under this Agreement,
which shall be determined by the first event to occur that is dealt with by this
Agreement. Except as provided in section 2.5 or Article 3, subsequent occurrence
of events dealt with by this Agreement shall not entitle the Executive or
Beneficiary to other or additional benefits under this Agreement.

ARTICLE 3

DEATH BENEFITS

3.1 Death Before Separation from Service. If the Executive dies before
Separation from Service, at the Executive’s death the Executive’s Beneficiary
shall be entitled to an amount in cash equal to the vested Accrual Balance
existing when the Executive’s death occurs, unless the Change-in-Control benefit
shall have been paid to the Executive under section 2.4 or unless a
Change-in-Control payout shall have occurred under section 2.5. No benefit shall
be paid under this section 3.1 if the Change-in-Control benefit shall have been
paid to the Executive under section 2.4 or if a Change-in-Control payout shall
have occurred under section 2.5. If a benefit is payable to the Executive’s
Beneficiary under this section 3.1, the benefit shall be paid in a single lump
sum 90 days after the Executive’s death. However, no benefits shall be paid or
payable under this Agreement to the Executive, the Executive’s Beneficiary, or
the Executive’s estate if this Agreement is terminated under Article 5.

3.2 Death after Separation from Service. If the Executive dies after Separation
from Service and if Separation from Service was not a Termination with Cause, at
the Executive’s death the Executive’s Beneficiary shall be entitled to an amount
in cash equal to the vested Accrual Balance remaining when the Executive’s death
occurs, unless the Change-in-Control benefit shall have been paid to the
Executive under section 2.4 or unless a Change-in-Control payout shall have
occurred under section 2.5. No benefit shall be paid under this section 3.2 if
the Change-in-Control benefit shall have been paid to the Executive under
section 2.4 or if a Change-in-Control payout shall have occurred under section
2.5. If a benefit is payable to the Executive’s Beneficiary under this section
3.2, the benefit shall be paid in a single lump sum 90 days after the
Executive’s death. However, no benefits shall be paid or payable under this
Agreement to the Executive, the Executive’s Beneficiary, or the Executive’s
estate if this Agreement is terminated under Article 5.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

BENEFICIARIES

4.1 Beneficiary Designations. The Executive shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Agreement at
the Executive’s death. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
benefit plan of the Bank in which the Executive participates.

4.2 Beneficiary Designation: Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form and delivering it to
the Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be made to the personal
representative of the Executive’s estate.

4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.

ARTICLE 5

GENERAL LIMITATIONS

5.1 Termination with Cause. Despite any contrary provision of this Agreement,
the Bank shall not pay any benefit under this Agreement and this Agreement shall
terminate if Separation from Service is a Termination with Cause.

5.2 Removal. Despite any contrary provision of this Agreement, if the Executive
is removed from office or permanently prohibited from participating in the
Bank’s affairs by an order issued under section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), all obligations of the
Bank under this Agreement shall terminate as of the effective date of the order.

5.3 Default. Despite any contrary provision of this Agreement, if the Bank is in
“default” or “in danger of default”, as those terms are defined in of section
3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations
under this Agreement shall terminate.

5.4 FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, when the

 

7



--------------------------------------------------------------------------------

Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in section
13(c) of the Federal Deposit Insurance Act. 12 U.S.C. 1823(c). Rights of the
parties that have already vested shall not be affected by such action, however.

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1 Claims Procedure. A person or beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows –

6.1.1 Initiation – written claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If the claim relates to
the contents of a notice received by the claimant, the claim must be made within
60 days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.

6.1.2 Timing of Bank response. The Bank shall respond to the claimant within 90
days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required. The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.

6.1.3 Notice of decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of the denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth –

 

  6.1.3.1 the specific reasons for the denial,

 

  6.1.3.2 a reference to the specific provisions of the Agreement on which the
denial is based,

 

  6.1.3.3 a description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

 

  6.1.3.4 an explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

 

  6.1.3.5 a statement of the claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.

6.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows –

6.2.1 Initiation – written request. To initiate the review, within 60 days after
receiving the Bank’s notice of denial the claimant must file with the Bank a
written request for review.

6.2.2 Additional submissions – information access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the Bank
shall also provide the claimant reasonable access to and copies of all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

8



--------------------------------------------------------------------------------

6.2.3 Considerations on review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether the information was submitted or considered in
the initial benefit determination.

6.2.4 Timing of Bank response. The Bank shall respond in writing to the claimant
within 60 days after receiving the request for review. If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank may extend the response period by an additional 60 days by notifying the
claimant in writing before the end of the initial 60-day period that an
additional period is required. The notice of extension must state the special
circumstances and the date by which the Bank expects to render its decision.

6.2.5 Notice of decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth –

 

  6.2.5.1 the specific reason for the denial,

 

  6.2.5.2 a reference to the specific provisions of the Agreement on which the
denial is based,

 

  6.2.5.3 a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

  6.2.5.4 a statement of the claimant’s right to bring a civil action under
ERISA section 502(a).

ARTICLE 7

MISCELLANEOUS

7.1 Amendments and Termination. Subject to section 7.15, this Agreement may be
amended solely by a written agreement signed by the Bank and by the Executive,
and except for termination occurring under Article 5 this Agreement may be
terminated solely by a written agreement signed by the Bank and by the
Executive.

7.2 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.

7.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.

7.4 Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.

7.5 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the Bank’s business or assets to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
the Bank would be required to perform this Agreement had no succession occurred.

 

9



--------------------------------------------------------------------------------

7.6 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

7.7 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of North Carolina, except to the extent preempted by the
laws of the United States of America.

7.8 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay benefits. The rights to
benefits are not subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Bank to which the
Executive and beneficiary have no preferred or secured claim.

7.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter. No rights are granted
to the Executive under this Agreement other than those specifically set forth.
This Agreement amends and restates in its entirety the July 21, 2006 Salary
Continuation Agreement.

7.10 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and to the full extent consistent with law each such other provision
shall continue in full force and effect. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of such
provision not held invalid, and to the full extent consistent with law the
remainder of such provision, together with all other provisions of this
Agreement, shall continue in full force and effect.

7.11 Headings. Headings are included herein solely for convenience of reference
and shall not affect the meaning or interpretation of any provision of this
Agreement.

7.12 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank if addressed to the board of
directors, Bank of North Carolina, 831 Julian Avenue, P.O. Box 1148,
Thomasville, North Carolina 27361-1148.

7.13 Payment of Legal Fees. The Bank is aware that after a Change in Control
management of the Bank could cause or attempt to cause the Bank to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Bank to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Bank desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Bank desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Bank has failed to
comply with any of its obligations under this Agreement, or (y) the Bank or any
other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.13, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction. Despite any existing or previous
attorney-client

 

10



--------------------------------------------------------------------------------

relationship between the Bank and any counsel chosen by the Executive under this
section 7.13, the Bank irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel and the Bank and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel. The fees and expenses of counsel selected from time to time by the
Executive as provided in this section shall be paid or reimbursed to the
Executive by the Bank on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by counsel in accordance with
counsel’s customary practices, up to a maximum aggregate amount of $500,000,
regardless of whether suit is brought and regardless of whether the fees and
expenses are incurred in trial, bankruptcy, or appellate proceedings. The Bank’s
obligation to pay the Executive’s legal fees provided by this section 7.13
operates separately from and in addition to any legal fee reimbursement
obligation the Bank may have with the Executive under any separate employment,
severance, or other agreement between the Executive and the Bank. Despite any
contrary provision of this Agreement, the Bank shall not be required to pay or
reimburse the Executive’s legal expenses if doing so would violate section 18(k)
of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the
Federal Deposit Insurance Corporation [12 CFR 359.3].

7.14 Internal Revenue Code Section 280G Gross Up. (a) Additional payment to
account for Excise Taxes. If as a result of a Change in Control the Executive
becomes entitled to acceleration of benefits under this Agreement or under any
other plan or agreement of or with the Bank or its affiliates (together, the
“Total Benefits”), and if any of the Total Benefits will be subject to the
Excise Tax as set forth in Code sections 280G and 4999 (the “Excise Tax”), the
Bank shall pay to the Executive the following additional amounts, consisting of
(x) a payment equal to the Excise Tax payable by the Executive on the Total
Benefits under Code section 4999 (the “Excise Tax Payment”), and (y) a payment
equal to the amount necessary to provide the Excise Tax Payment net of all
income, payroll and excise taxes. Together, the additional amounts described in
clauses (x) and (y) are referred to in this Agreement as the “Gross-Up Payment
Amount.”

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

  1) Determination of “parachute payments” subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s Separation from Service (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Bank, any person whose actions result in a Change
in Control, or any person affiliated with the Bank or such person) shall be
treated as “parachute payments” within the meaning of Code section 280G(b)(2),
and all “excess parachute payments” within the meaning of section 280G(b)(1)
shall be treated as subject to the Excise Tax, unless in the opinion of the
certified public accounting firm that is retained by the Bank as of the date
immediately before the Change in Control (the “Accounting Firm”) such other
payments or benefits do not constitute (in whole or in part) parachute payments,
or such excess parachute payments represent (in whole or in part) reasonable
compensation for services actually rendered within the meaning of Code section
280G(b)(4) in excess of the “base amount” (as defined in Code section
280G(b)(3)), or are otherwise not subject to the Excise Tax,

 

  2) Calculation of benefits subject to the Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  3) Value of noncash benefits and deferred payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of Code sections 280G(d)(3)
and (4).

 

11



--------------------------------------------------------------------------------

Assumed Marginal Income Tax Rate. For purposes of determining the amount of the
Gross-Up Payment Amount, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
years in which the Gross-Up Payment Amount is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence on the date of termination of employment, net of
the reduction in federal income taxes that can be obtained from deduction of
state and local taxes (calculated by assuming that any reduction under Code
section 68 in the amount of itemized deductions allowable to the Executive
applies first to reduce the amount of state and local income taxes that would
otherwise be deductible by the Executive, and applicable federal FICA and
Medicare withholding taxes).

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Executive’s employment terminated, the Executive shall repay
to the Bank – when the amount of the reduction in Excise Tax is finally
determined – the portion of the Gross-Up Payment Amount attributable to the
reduction (plus that portion of the Gross-Up Payment Amount attributable to the
Excise Tax, federal, state and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA, and Medicare withholding taxes and/or a federal, state, or local income
tax deduction).

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Executive’s employment terminated (due, for example,
to a payment whose existence or amount cannot be determined at the time of the
Gross-Up Payment Amount), the Bank shall make an additional Gross-Up Payment
Amount to the Executive for that excess (plus any interest, penalties, or
additions payable by the Executive for the excess) when the amount of the excess
is finally determined.

(b) Responsibilities of the Accounting Firm and the Bank. Determinations Shall
Be Made by the Accounting Firm. Subject to the provisions of section 7.14(a),
all determinations required to be made under this section 7.14(b) – including
whether and when a Gross-Up Payment Amount is required, the amount of the
Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Bank and the Executive within 15 business days after receipt of notice from
the Bank or the Executive that there has been a Gross-Up Payment Amount, or such
earlier time as is requested by the Bank.

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the Bank.
The Bank shall enter into any agreement requested by the Accounting Firm in
connection with the performance of its services hereunder.

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Bank and the
Executive. Because of the uncertainty when the Determination is made whether any
of the Total Benefits will be subject to the Excise Tax, it is possible that a
Gross-Up Payment Amount that should have been made will not have been made by
the Bank (“Underpayment”), or that a Gross-Up Payment Amount will be made that
should not have been made by the Bank (“Overpayment”). If after a Determination
by the Accounting Firm the Executive is required to make a payment of additional
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment.
The Underpayment (together with interest at the rate provided in Code section
1274(d)(2)(B)) shall be paid promptly by the Bank to or for the benefit of the
Executive. If the Gross-Up Payment Amount exceeds the amount necessary to
reimburse the Executive for the Excise Tax according to section 7.14(a), the
Accounting Firm shall determine the amount of the Overpayment. The Overpayment
(together with interest at the rate provided in Code

 

12



--------------------------------------------------------------------------------

section 1274(d)(2)(B)) shall be paid promptly by the Executive to or for the
benefit of the Bank. Provided that the Executive’s expenses are reimbursed by
the Bank, the Executive shall cooperate with any reasonable requests by the Bank
in any contests or disputes with the Internal Revenue Service relating to the
Excise Tax.

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive).

7.15 Termination or Modification of Agreement Because of Changes in Law, Rules
or Regulations. The Bank is entering into this Agreement on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Agreement, then the Bank reserves the right
to terminate or modify this Agreement accordingly, subject to the written
consent of the Executive, which shall not be unreasonably withheld. This section
7.15 shall become null and void effective immediately upon a Change in Control.

ARTICLE 8

ADMINISTRATION OF AGREEMENT

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the Board or such committee or person(s) as the
Board shall appoint. The Executive may not be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (x) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement and (y) decide or resolve
any and all questions that may arise, including interpretations of this
Agreement.

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions.

8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this Amended Salary Continuation Agreement as of the date first written
above.

 

EXECUTIVE:     BANK:         BANK OF NORTH CAROLINA

 

    By:  

 

Ralph N. Strayhorn III       W. Swope Montgomery, Jr.     Title:   President and
Chief Executive Officer

 

14



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

BANK OF NORTH CAROLINA

AMENDED SALARY CONTINUATION AGREEMENT

Ralph N. Strayhorn III

I, Ralph N. Strayhorn III, designate the following as beneficiary of any death
benefits under this Amended Salary Continuation Agreement:

 

Primary:  

 

   

 

  . Contingent:  

 

   

 

  .

 

  Note: To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

  Signature:  

 

    Ralph N. Strayhorn III   Date:                     , 2007

Accepted by the Bank this      day of             , 2007

 

  By:  

 

  Title:  

 

 

15



--------------------------------------------------------------------------------

SCHEDULE A

BANK OF NORTH CAROLINA

AMENDED SALARY CONTINUATION AGREEMENT

Ralph N. Strayhorn III

 

Plan

Year

  

Plan Year
ending
December 31,

   Age at Plan
Year end    Accrual Balance
@ 6.50% (1)    Percent
vested     Early Termination
annual benefit
payable at Normal
Retirement Age (2)   

Disability

annual benefit
payable at Normal
Retirement Age (2)

  

Change-in-Control
benefit

payable in a

lump sum (3)

1    2006    52       40 %         2    2007    53       60 %         3    2008
   54       80 %         4    2009    55       100 %         5    2010    56   
           6    2011    57               7    2012    58               8    2013
   59               9    2014    60               10    2015    61              
11    2016    62               12    2017    63               13    2018    64
              14    November 2019    65              

--------------------------------------------------------------------------------

(1) Calculations are approximations. Benefit calculations are based on prior
year-end accrual balances. The accrual balance reflects payment at the end of
each month.

(2) Early Termination and Disability benefits are shown for illustrative
purposes only, based on the present value of the current payment stream of the
accrual balance using a standard discount rate (6.50%). The Early Termination
and Disability benefits shown assume the Executive’s Separation from Service
occurs more than six months before the Executive’s Normal Retirement Age and
that the benefit therefore becomes payable beginning in the month after the
Executive attains Normal Retirement Age. If the vested Accrual Balance is
$150,000 or less when Early Termination occurs or if the Accrual Balance is
$150,000 or less when Separation from Service because of Disability occurs, the
Early Termination or Disability benefit will consist of the vested Accrual
Balance or the Accrual Balance, payable in a single lump sum in the seventh
month after Separation from Service.

(3) The Change-in-Control benefit is the greater of (x) the vested Accrual
Balance when the Change in Control occurs or (y) $600,000, in either case
without discount for the time value of money.

(4) The Executive attains Normal Retirement Age on November 24, 2019. The first
monthly normal retirement benefit payment will be made on December 1, 2019.

If there is a contradiction between the terms of the Agreement and Schedule A
concerning the actual amount of a particular benefit amount due the Executive
under sections 2.1, 2.2, 2.3, or 2.4 of the Agreement, the amount of the benefit
determined under the Agreement shall control.

 

16